Case: 1:19-cv-00696-MWM Doc #: 30 Filed: 09/02/20 Page: 1 of 10 PAGEID #: 174

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI
VESI INCORPORATED, Case No. 1:19-cv-696
Plaintiff, : Judge Matthew W. McFarland

Vv.

VERA BRADLEY DESIGNS, INC., and
STEPHANIE LAWRENCE,

Defendants.

 

ORDER GRANTING DEFENDANT'S MOTION TO DISMISS

 

This case is before the Court on the Motion to Dismiss for Lack of Jurisdiction
(Doce. 9) filed by Defendant Stephanie Lawrence (“Lawrence”). Lawrence requests that
the Court dismiss her from this lawsuit for two reasons. First, she argues the Court
lacks personal jurisdiction over her, warranting dismissal pursuant to Fed. R. Civ. P.
12(b)(6). Second, she argues for dismissal pursuant to Fed. R. Civ. P. 12(b)(5) for
insufficient service of process. Plaintiff filed a response in opposition (Doc. 22), to
which Lawrence filed a reply (Doc. 24), making this matter ripe for the Court's review.

FACTS

On August 23, 2019, Plaintiff Vesi Incorporated (“Vesi”) filed the present lawsuit
against Vera Bradley Design, Inc. (“Vera Bradley”) and Lawrence in her capacity as
Vera Bradley’s Vice President of Licensing. (Doc. 1.) Vesi, an Ohio corporation,

brought the case in federal court based on diversity jurisdiction as Vera Bradley is an
Case: 1:19-cv-O00696-MWM Doc #: 30 Filed: 09/02/20 Page: 2 of 10 PAGEID #: 175

Indiana corporation! and, as alleged, Lawrence is a resident of Indiana (although it
appears undisputed that she is actually a resident of New Hampshire).

This lawsuit stems from a broken business relationship wherein Vesi would
acquire various merchandise licenses from the NCAA, NFL, MLB, NBA, and other
sport entities, and then Vera Bradley would help with the manufacturing, sales, and
distribution of said merchandise. (Id.)

As Plaintiff alleges, Lawrence began her employment with Vera Bradley in April
2016. (Doc. 22.) From the date of her employment through April 2019, Lawrence
communicated with Vesi employees in Cincinnati on hundreds of occasions, either
through email or telephone. During some of these communications, Lawrence “would
refer to the relationship between Vesi and Vera Bradley as a partnership.” (Id. at p. 9.)
Lawrence, who lives in New Hampshire, keeps an apartment in Roanoke, Indiana,
which, as Plaintiff points out, is approximately a three-hour drive from Cincinnati. She
had told Gregory Visconti (“Visconti”), Vesi’s president, that, on occasion, “she would
stay the weekend in Indiana and work from the Vera Bradley offices in Indiana rather
than travel to her home in New Hampshire.” (Id. at p. 8-9.)

Starting in 2018, Vesi began experiencing financial setbacks. (Doc. 1.) In
September 2018, Vera Bradley’s President, Rob Wallstrom (“Wallstrom”), requested a
meeting with Vesi. During this meeting, Wallstrom and Vera Bradley’s CFO John

Enright (“Enright”) proposed that Vera Bradley purchase Vesi. In response, Vesi put

 

1“Vera Bradley regularly does business in Ohio and does not contest personal jurisdiction.”
(Doc. 24.)
Case: 1:19-cv-00696-MWM Doc #: 30 Filed: 09/02/20 Page: 3 of 10 PAGEID #: 176

together a business proposal which included confidential information revealing that
“unless additional funding was received from Vera Bradley, its partner, Vesi would run
out of cash by April 1, 2019.” (Id. at 4 20.) Plaintiff does not allege that Lawrence was
involved in these negotiations.

Meanwhile, in January 2019, the NFL approached Vesi’s third principal, Susan
Litster (“Litster”), to discuss a potential business relationship. After visiting with the
NFL, Litster communicated to Lawrence that “the meetings between the NFL and
Vesi... went very well and Vera Bradley could expect to be favorably treated as part of
the Vesi/NFL relationship.” (Id. at § 23.) Vesi alleges that Lawrence then contacted the
NFL to inquire about a potential business relationship between Vera Bradley and the
NFL without the inclusion of Vesi. Lawrence subsequently requested that Litster meet
with her in Fort Wayne, Indiana to further discuss a possible NFL relationship. The two
met on March 6, 2019. Vesi alleges that, later that day, Lawrence contacted the NFL to
tell them that Vera Bradley was putting together its own team in place so as to enter
into a business relationship with the NFL “to the detriment of Vesi.” (Id. at 25.)

In March 2019, Vesi attempted to place an order with a supplier, Footjoy /
Acushnet Corporation (“Footjoy”), but was rejected. Vesi later learned that Lawrence
had contacted Footjoy’s president and told him that Vesi was bankrupt. (/d.)

Meanwhile, negotiations between Vesi, Wallstrom, and Enright continued. On
March 21, 2019, Wallstrom offered, for the first time, the possibility of having Vera
Bradley hire Litster as an employee of Vera Bradley. Negotiations continued but, on
April 1, Wallstrom and Enright notified Vesi that Vera Bradley was no longer ina

3
Case: 1:19-cv-00696-MWM Doc #: 30 Filed: 09/02/20 Page: 4 of 10 PAGEID #: 177

position to purchase Vesi. However, Wallstrom stated that Vera Bradley still wished to
employ Litster. Three days later Vera Bradley offered Litster a position to run its
licensed business, which, as Vesi alleges, had previously been a part of the business
relationship between Vesi and Vera Bradley since 2016. Litster accepted the position
and began working for Vera Bradley on April 22, 2019. (Id.) Again, Vesi does not allege
that Lawrence was involved in these negotiations.

On April 25, 2019, Visconti informed Wallstrom that one of Vesi’s subsidiary
companies had secured financing and would therefore be in a position to continue to
serve Vera Bradley in the same capacity as it had over the last three years. Wallstrom
responded four days later, “Congratulations.” (Id. at { 30.) However, Wallstrom then
allegedly sent an email indicating that Vera Bradley was not comfortable with the
“current partnership’s viability” between Vesi and Vera Bradley and that Vera Bradley
would be exploring other strategic options in the future. (Id. at {| 31.) The next day,
Lawrence forwarded a communication to the NFL, stating that it had great news:
“Susan Litster has joined Vera Bradley.” (Id. at § 32.) And, on May 30, 2019, Lawrence
informed Vesi that its “partnership” with Vera Bradley was no longer viable. (/d.)

On August 28, 2019, Vesi sued Vera Bradley and Lawrence, alleging four causes
of action. (Doc. 1.) Crucial to the disposition of this motion, Lawrence is a named
defendant in only one of the causes of action—Count Three for defamation. (Doc. 1.)

LAW

When a defendant moves to dismiss a case pursuant to Fed. R. Civ. P 12(b)(2),

and the district court rules on the motion without an evidentiary hearing, the plaintiff

4
Case: 1:19-cv-00696-MWM Doc #: 30 Filed: 09/02/20 Page: 5 of 10 PAGEID #: 178

need only make a prima facie case of jurisdiction. Conn v. Zakharov, 667 F.3d 705, 711
(6th Cir. 2012). The Sixth Circuit has characterized this burden as “relatively slight.”
American Greetings Corp. v. Cohn, 839 F.2d 1164, 1169 (6th Cir.1988).

In determining whether plaintiff has met its burden, the district court considers
the pleadings and affidavits “in a light most favorable to the plaintiff” and does not
weigh “the controverting assertions of the party seeking dismissal.” MAG IAS Holdings,
Inc. v. Schmuckle, 854 F.3d 894, 899 (6th Cir. 2017) (quoting Theunissen v. Matthews, 935
F.2d 1454, 1459 (6th Cir. 1991)). This rule “prevent[s] non-resident defendants from
regularly avoiding personal jurisdiction simply by filing an affidavit denying all
jurisdictional facts.” Theunissen, 939 F.2d at 1459. However, courts “may consider the
defendant's undisputed factual assertions.” Conn, 667 F.3d at 711.

ANALYSIS
I. Personal Jurisdiction

“Unlike other jurisdictions, Ohio does not have a long-arm statute that reaches to
the limits of the Due Process Clause, and the analysis of Ohio's long-arm statute is a
particularized inquiry wholly separate from the analysis of Federal Due Process law.”
Conn, 667 F.3d at 712. Accordingly, in order to defeat Defendant's Fed. R. Civ. P.
12(b)(2) motion to dismiss, Vesi must demonstrate that (1) Lawrence is subject to
jurisdiction under one of the nine enumerated bases listed in Ohio’s long-arm statute,
and (2) jurisdiction over Lawrence, individually, satisfies Due Process. Id. “Of course,
if jurisdiction is not proper under the Due Process Clause it is unnecessary to

analyze jurisdiction under the state long-arm statute, and vice-versa.” Id. at 711-12

a
Case: 1:19-cv-00696-MWM Doc #: 30 Filed: 09/02/20 Page: 6 of 10 PAGEID #: 179

(citing Brunner v. Hampson, 441 F.3d 457, 467 (6th Cir. 2000)).

Here, Vesi cannot show that the cause of action “arises from” Lawrence’s contact
with Ohio, as necessary under the Due Process Clause of the Fourteenth Amendment.
Thus, analyzing jurisdiction under Ohio’s long-arm statute is unnecessary.

A. Due Process

The due process standard for a Fed. R. Civ. P. 12(b)(2) motion requires that
“minimum contacts” are satisfied so as not to offend “traditional notions of fair play
and substantial justice.” See Neogen Corp. v. Neo Gen Screening, Inc., 282 F.3d 883, 889
(6th Cir. 2002) (citing International Shoe v. Washington, 326 U.S. 310, 316 (1945)). Although
personal jurisdiction may be general or specific, the Sixth Circuit has stated that “Ohio
law does not appear to recognize general jurisdiction over non-resident defendants.”
Conn, 667 F.3d at 717. We therefore limit our analysis to that of specific jurisdiction.

The Sixth Circuit has developed a three-part test for the exercise of specific
jurisdiction:

First, the defendant must purposefully avail himself of the privilege of acting in

the forum state or causing a consequence in the forum state. Second, the cause of

action must arise from the defendant's activities there. Finally, the acts of the
defendant or consequences caused by the defendant must have a substantial
enough connection with the forum state to make the exercise of jurisdiction over
the defendant reasonable.

Conn, 667 F.3d at 711 (citing Bird v. Parsons, 289 F.3d 865, 874 (6th Cir. 2002)).
Moreover, it is well-settled that “jurisdiction over the individual officers of a

corporation cannot be predicated merely upon jurisdiction over the corporation.” Weller

v. Cromwell Oil Co., 504 F.2d 927, 929 (6th Cir. 1974). And the Supreme Court has stated
Case: 1:19-cv-00696-MWM Doc #: 30 Filed: 09/02/20 Page: 7 of 10 PAGEID #: 180

that “[p]ersonal jurisdiction may be more easily established over corporate than human
beings.” Mohamad v. Palestinian Auth., 566 U.S. 449, 460 (2012).
(1) Purposeful Availment

“Purposeful availment” is “the constitutional touchstone of personal
jurisdiction,” and it exists “where the defendant's contacts with the forum state
proximately result from actions by the defendant himself that create a substantial
connection with the forum State ... and where the defendant's conduct and connection
with the forum are such that he should reasonably anticipate being haled into court
there.” AlixPartners, LLP v. Brewington, 836 F.3d 543, 550 (6th Cir. 2016) (citing Neogen,
282 F.3d at 889) (emphasis in original). “This purposeful availment requirement
ensures that a defendant will not be haled into a jurisdiction solely as a result of
random, fortuitous, or attenuated contacts, ... or of the unilateral activity of another
party or a third person[.]” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985).

Here, Lawrence has purposefully availed herself of Ohio. Over a four-year
period (April 2016-April 2019), Lawrence communicated with Vesi employees in their
Cincinnati office on hundreds of occasions, either by telephone or email. (Doc. 22.)
These communications were based in part on her desire and Vera Bradley’s intent to
expand the business relationship between Vera Bradley and Vesi. She would even refer
to the relationship between the two entities as a partnership. ([d.) Viewing the
evidence in the light most favorable to Vesi, we conclude that Vesi has made the
required prima facie showing of purposeful availment.

(2) Cause of Action Arising from Defendant's Activities

7
Case: 1:19-cv-00696-MWM Doc #: 30 Filed: 09/02/20 Page: 8 of 10 PAGEID #: 181

Next, for the Court to exercise specific jurisdiction over Plaintiff's claims, “the
suit must arise out of or relate to the defendant's contact with the forum. In other
words, there must be an affiliation between the forum and the underlying controversy,
principally, an activity or an occurrence that takes place in the forum State and is
therefore subject to the State's regulation.” Bristol-Myers Squibb Co. v. Superior Court of
California, San Francisco Cty., 137 S. Ct. 1773, 1780, 198 L. Ed. 2d 395 (2017) (internal
quotations and citations omitted).

Vesi argues that its claims “arose out of” Lawrence’s contact with Ohio because
(1) she telephoned Footjoy and claimed that Vesi was going bankrupt, and (2) her
communications with the NFL adversely affected Vesi’s potential of a future business
relationship with the NFL. (Doc. 22.) Both arguments are premised on the fact that “the
harm suffered by Vesi in Ohio arose out of Lawrence’s tortious conduct with these
other third parties.” (Id.) However, the Supreme Court has held that “[t]he proper
question is not where the plaintiff experienced a particular injury or effect but whether
the defendant’s conduct connects him to the forum in a meaningful way.” Walden v.
Fiore, 571 U.S. 277, 278 (2014). Generally, a defendant's conduct that occurs outside the
forum state, but harms a plaintiff within the forum state, is not enough to establish
specific jurisdiction. See Bristol-Myers, 137 S. Ct. at 1781-82 (citing Walden v. Fiore, 571
U.S. 277, 291 (2014)). “What is needed... is a connection between the forum and the
specific claims at issue.” Id. And this connection must be “substantial.” Cnty. Tr.
Bancorp, Inc. v. Cmty. Tr. Fin. Corp., 692 F.3d 469, 472-73 (6th Cir. 2012).

Vesi fails to allege such a connection. The only claim against Lawrence is for

8
Case: 1:19-cv-O00696-MWM Doc #: 30 Filed: 09/02/20 Page: 9 of 10 PAGEID #: 182

defamation. But Vesi does not allege, nor argue, that any of Lawrence's “false and
defamatory” statements were made in Ohio or were communicated to any third person
in Ohio. Vesi concedes that Lawrence conducts her work either from her home in New
Hampshire, her apartment in Roanoke, Indiana, Vera Bradley’s offices in Indiana, or
while on the road for work. And there is no evidence that Lawrence’s telephone call
with Footjoy occurred in Ohio, nor that any of Lawrence’s communications with the
NFL occurred in Ohio. The only substantial connection between Lawrence and the state
of Ohio is Lawrence’s communications with Sarah Litster. But none of those
communications relate in any way to the defamation allegations. Simply put, this is no
evidence that ties Lawrence’s defamation related conduct to the state of Ohio. See e.g,
Oasis Corp. v. Judd, 132 F. Supp. 2d 612, 622-23 (S.D. Ohio 2001); James v. Hoffman, 2018-
Ohio-2422, 4 34, 112 N.E.3d 447, 459 (2nd Dist.); Reynolds v. Int'l Amateur Athletic Fed'n,
23 F.3d 1110, 1120 (6th Cir. 1994).

In sum, none of the alleged conduct that Vesi asserts in support of its claim
against Lawrence relate to Ohio. This detriment prevents Vesi from establishing a
prima facie case of jurisdiction.

(3) Exercise of Jurisdiction Reasonable

Because Vesi fails to establish that its defamation claim arises out of Lawrence’s
contacts with Ohio, the Court need not analyze whether the exercise of jurisdiction is
reasonable. See LAK, Inc. v. Deer Creek Enters., 885 F.2d 1293, 1303 (6th Cir. 1989) (“each
criterion represents an independent requirement, and failure to meet any one of the
three means that personal jurisdiction may not be invoked.”).

9
Case: 1:19-cv-00696-MWM Doc #: 30 Filed: 09/02/20 Page: 10 of 10 PAGEID #: 183

CONCLUSION
Accordingly, Defendant Stephanie Lawrence’s motion to dismiss pursuant to
Fed. R. Civ. P. 12(b)(2) is GRANTED and she is hereby dismissed from this suit. Her
second claim, that she be dismissed pursuant to Fed. R. Civ. P. 12(b)(5), is DENIED AS
MOOT.
IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

we Mem We fold

JUDGE MATTHEW W. McFARLAND

 

10
